UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2014 E-WASTE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 333-165863 26-4018362 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1350 E. Flamingo, #3101, Las Vegas, Nevada 89119 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:650-283-2907 ­­­­­ (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Information On January 28, 2014 the Chief Executive Officer of E-Waste Systems, Inc. (“Corporation”) conducted a conference call interview.The stockholders of the Corporation had been invited to submit questions they would most like to have answered.The questions were presented to the CEO of the Corporation by several moderators, each of whom are integral parts of the Corporation.The interview was conducted for the purpose ofanswering the questions, which were considered by the Corporation to be of potential significant interest to all stockholders, and of sharing the information with all stockholders in a proper and consistent manner. This interview was conducted over a private conference call line and was taped in its entirety for the purpose of disclosure.A transcript of the interview in its entirety is attached hereto as Exhibit 99.1 and is incorporated herein by reference. The foregoing description of the interview does not purport to be complete and is qualified in its entirety by reference to the full transcript of the interview. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 – Financial Statements and Exhibits (d) EXHIBITS: Exhibit No. Desciption Transcript of Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. E-Waste Systems, Inc. /s/Martin Nielson By:Martin Nielson Its:Chief Executive Officer Date:February 3, 2014 - 2 -
